DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of July 9, 2021 which amended claims 1-19.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 does not include a status header, such as “Currently Amended”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims set forth an open ended range cross-section of the inflow opening or the outflow opening is larger by at least 10% than the connecting duct cross-section. The applicant has not shown possession of the outer limits of such a limitation, such as the inflow cross section being 5 times greater than the connecting duct cross section.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because in line 5 there is no antecedent basis for “said adjacent pump stages”.

In claim 1 line 9 it is unclear which of the plurality of connecting ducts are connected to a single “axial inflow chamber” or if each duct has its own chamber.
In claim 1 line 10 there is no antecedent basis for “the delivered medium”.
 In claim 1 lines 10 and 11 it is unclear if “a pump stage” is one of the earlier claimed pump stages or a newly claimed pump stage. Further it is unclear if each pump stage should have the pump stage having an inflow opening.
In claims 13 and 14 it is unclear which “inflow opening” and which “connecting duct” are being referred to.
Throughout claims 2-19 there are references to individual elements, such as “the connecting duct” of claim 2 line 2, it is unclear which of the plurality of such elements set forth in claim 1 is being referred to from claim 1 or if each of the noted elements is being referred to. The examiner will not mention each related instance and the applicant is encouraged to review the claims with this in mind.
In claim 2 lines 2 and 3 it is unclear if the material after the phrase “essentially in particular exclusively” is being positively claimed and how “essentially” and “exclusively” are intended to further limit the claim. 
	In claim 5 it is unclear what is meant by a “flow enhancing manner”. Claim 12 is similarly confusing.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affaticatti (WO 2016/035047) in view of Crocket (USPAP 2014/0205482).
	Affaticatti discloses multistage Roots pump (see Fig. 1), comprising a plurality of pump chambers I, II defined by a pump housing 20, 30, 110, 210, 70, 80, in which pump chambers two toothed rotary pistons
	Affaticati do not disclose that the rotors are two-toothed rotors. Crocket discloses a similar multi-stage Roots type (see [0001]) compressor where the rotors are two-tooted rotors (see Figs. 2a, b for example).
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the two toothed rotors such as taught by Crocket for the three toothed rotors of Affaticati since two toothed rotors and three toothed rotors are recognized as equivalence for their use in the Roots pump art and selection of any of these known equivalents to displace fluid would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	

    PNG
    media_image1.png
    442
    518
    media_image1.png
    Greyscale

With regards to claim 2, Affaticati discloses wherein the connecting duct is essentially in particular exclusively radially arranged (see Figs. 1 and 8).  
With regards to claim 3, Affaticati discloses wherein the connecting duct is directly connected with the inflow chamber (see annotated figure).  
With regards to claim 4, Affaticati discloses the cross-section of the inflow opening is by at least 10 % larger than the cross-section of the connecting duct, as shown.  It is noted that Affaticati does not set forth a particular size. However, at the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to- determine the proper size of the opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
	With regards to claim 5, as understood, Affaticati discloses the corners of the inflow opening (labeled in the annotated drawing above) being rounded.
	With regards to claim 6 Affaticati discloses a prechamber 110D (see Figs 1 and 6) arranged upstream of the inflow chamber as seen in the direction of flow (note the arrows in Fig. 1).  
With regards to claims 7and 8 Affaticati discloses the prechamber is arranged radially with respect to the pair of rotary pistons (see Fig. 1) and the rotary pistons do not project into the prechamber.  
With regards to claim 9 Affaticati discloses the connecting duct directly connected with an outflow chamber (see annotated drawing).  
With regards to claims 10 and 1 Affaticati discloses wherein an outflow opening of the outflow chamber, through which the delivered medium flows out into the pump chamber, has a larger cross-section than the connecting duct, as shown.  It is noted that Affaticati does not set forth a particular size. However, at the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to- determine the proper size of the opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.

With regards to claim 13 Affaticati discloses a postchamber (210C) arranged downstream of the outflow chamber as seen in the direction of flow.  
With regards to claim 14 Affaticati discloses the postchamber is arranged radially with respect to the rotary pistons (see Fig. 1).  
With regards to claim 15 Affaticati discloses wherein the postchamber is a portion of the pump chamber into which the rotary pistons do not project (see Fig. 1 and 6).  
With regards to claims 16 and 17 Affaticati discloses wherein the pump housing comprises at least one inlet cover 20 which constitutes a sidewall of the inflow chamber (labeled above) and the prechamber 110c (the examiner notes that the inflow and prechambers are directly adjacent to each other and can both be considered to be defined by the end wall 20).  
With regards to claims 18 and 19 Affaticati discloses wherein the pump housing comprises at least one outlet cover 30 which constitutes a sidewall of the outflow chamber (labeled above) and the post chamber 210c (the examiner notes that the outflow and post chambers are directly adjacent to each other and can both be considered to be defined by the end wall 30).  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Little and Naito disclose multistage two rotor pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  



CGF
March 13, 2021